



Exhibit 10.5
TWENTY-SECOND AMENDMENT
OF
JOHN BEAN TECHNOLOGIES CORPORATION
SAVINGS AND INVESTMENT PLAN
(As amended and restated, Effective as of January 1, 2012)
WHEREAS, John Bean Technologies Corporation (the “Company”) maintains the John
Bean Technologies Corporation Savings and Investment Plan (the “Plan”);
WHEREAS, the Company now deems it necessary and desirable to amend the Plan in
certain respects; and
WHEREAS, this Twenty-Second Amendment shall supersede the provisions of the Plan
to the extent those provisions are inconsistent with the provisions of the
amendment;
NOW, THEREFORE, by virtue of the authority reserved to the Company by Section
12.1 of the Plan, the Plan is hereby amended as follows, effective July 12,
2018:
1.
A new Section 2.11 is hereby added to the Plan to read as follows:

2.11
Service Crediting for FTNON USA, Inc. Notwithstanding any provision herein to
the contrary, effective July 12, 2018, if an individual (a) was actively
employed by FTNON USA, Inc. on July 11, 2018, and (b) remains an active employee
of FTNON USA, Inc. as of July 12, 2018, such individual’s period of employment
with FTNON USA, Inc. shall be counted under the Plan for purposes of
(i) eligibility to participate in the Plan and (ii) determining the individual’s
Years of Service under the Plan.

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 12th day of July, 2018.
JOHN BEAN TECHNOLOGIES
CORPORATION




By:    /s/ Jason T. Clayton


Its:    EVP, Human Resources





